Dissenting Opinion by
Judge Mencer:
I respectfully dissent. After again reading several of the many cases on the subject of spot zoning, I *649must conclude that what is or is not spot zoning is, like beauty, in the eye of the beholder. Admittedly, the application of the settled law to the facts of each individual case dealing with spot zoning is a difficult task and easily susceptible to differences of opinion. However, my reading of the record in this case convinces me that the rezoning of the small lot fronting on Roosevelt Boulevard, with its trailing tail or outlet stem extending back to Hillspach Street, did constitute spot zoning.
The majority states: “Our review of the record reveals that the subject tract, which is less than an acre in area, is surrounded by land zoned residential except for that portion to the east and across the Boulevard which is zoned for industrial and commercial uses. Inasmuch as the Boulevard, a 250-foot wide highway, provides a substantial boundary from the industrial and commercial uses on its eastern side, we are inclined to agree with the appellant that the rezoned tract has been singled out for treatment dissimilar to that of its immediate surroundings on the western side of the Boulevard. The rezoned tract could not, therefore, be considered a natural extension of a previously existing commercial use on the other side of the Boulevard.”
My position simply is that I fully agree with the appellant rather than, like the majority, “inclined to agree with the appellant that the rezoned tract has been singled out' for treatment dissimilar to that of its immediate surroundings on the western side of the Boulevard.” I would reverse the order of the lower court.